
	
		V
		111th CONGRESS
		1st Session
		H. R. 1773
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Inslee introduced
			 the following bill; which was referred to the Select Committee on Intelligence (Permanent
			 Select)
		
		A BILL
		For the relief of Valerie Plame Wilson.
	
	
		1.Short titleThis Act may be cited as the
			 Valerie Plame Wilson Compensation
			 Act.
		2.Voluntary
			 retirement from the central intelligence agencyFor purposes of any determination of rights
			 under title III of the Central Intelligence Agency Retirement Act (50 U.S.C.
			 2001 et seq.), Valerie Plame Wilson of Washington, District of Columbia, shall
			 be considered to have met the age and consent requirements that apply under
			 section 233(a) of such Act (50 U.S.C. 2053(a)) by virtue of section 302(b) of
			 such Act (50 U.S.C. 2152(b)).
		
